Citation Nr: 1421933	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, status post right nephroureterectomy, to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for heart murmur.

3.  Entitlement to an initial compensable evaluation for shin splints, left tibia.

4.  Entitlement to an initial compensable evaluation for shin splints, right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the Board hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Renal Cell Carcinoma

The Veteran asserts that renal cell carcinoma is related to radiation and/or chemical exposure during service and/or his duties as a flight line mechanic in service.  The Veteran asserts that he was exposed to ionizing radiation when he was working around planes and helicopters.  The Veteran also asserts that he was exposed to fuel, aircraft fumes and chemicals, such as cleaning supplies.   

VA medical records reflect post-service treatment for renal cell carcinoma, which was diagnosed in 2009.
Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2013).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1) (2013).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) (2013) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Post-service medical records show that the Veteran has radiogenic diseases within the meaning of 38 C.F.R. § 3.311(b)(2), manifesting more than five years after alleged exposure.  These facts are sufficient to trigger the obligation to obtain a radiation dose estimate under 38 C.F.R. § 3.311(a)(1).  The RO requested a Record of Exposure to Ionizing Radiation (DD Form 1141).  The response provided to the RO indicated that the DD Form 1141 reported 0.00 total receipt.  However, the claims file was not referred to the Under Secretary for Health for preparation of an estimated dose estimate, to the extent feasible, based on available methodologies as required by 38 C.F.R. § 3.311(a)(2)(iii).  

On remand, the Veteran's claims file should be forwarded to the Under Secretary for Health for a radiation dose estimate and, if radiation exposure is identified, to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  The Veteran should also be afforded a VA examination to ascertain whether kidney cancer is related to service including ionizing radiation and exposure to fuel and chemicals.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  


Shin Splints

The Veteran had a VA examination of his shin splints in October 2012.  At the hearing, the Veteran testified that he experiences aching of his legs, buckling of his knees and problems with his ankles. The Veteran's testimony indicates a potential worsening of his shin splints since the October 2012 VA examination.  The Board finds that a current VA examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995).
Heart Murmur

The Veteran testified that a heart murmur was diagnosed during his separation examination.  Service treatment records are negative for any findings or diagnosis of a heart disorder; however, the Veteran is competent to report a contemporaneous medical diagnosis of a heart murmur.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  VA records dated in January 2010 reflect that the Veteran reported feeling that his heart was pumping and that he had a warm rush to his face.  He denied chest pain or palpitations.  Based upon the Veteran's report of an in-service diagnosis of a heart murmur, as well as his post-service complaints, a VA examination is necessary to decide the claim.  U.S.C.A. § 5103A(d) (West 2002).  In addition, at the hearing, the Veteran asserted that a heart disorder may be related to his kidney cancer.  Thus, the claim for service connection for a heart murmur is also intertwined with the pending claim for service connection for renal cell carcinoma.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined " when a decision on one issue would have a " significant impact " on a veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's personnel records, service and post-service medical records and other pertinent documents to the VA Under Secretary for Health for a dose estimate in accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii) to the extent feasible.  

2.  Following receipt of such dose estimate, forward the claim to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c)  (2013).

3.  Schedule the Veteran for a VA examination to ascertain whether renal cell carcinoma is related to active service, to include as secondary to exposure to fuel, chemicals and ionizing radiation.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examiner should confirm that the file was reviewed.   The examiner should address the following questions:

a) Whether it is at least as likely as not (50 percent or greater likelihood) that renal cell carcinoma is related to exposure to aircraft fumes, fuel or chemicals during service; and;     

b)  Whether it is at least as likely as not that renal cell carcinoma is related to exposure to ionizing radiation during service.  

In providing this opinion, the examiner should consider the Veteran's lay statements regarding his exposures to fuel, chemicals and ionizing radiation in his service occupation as an aircraft mechanic.   

c)  The examiner must provide complete rationales for all opinions and conclusions reached.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for a VA orthopedic examination to ascertain the current severity of shin splints of the left tibia and right tibia.  The claims folder must be provided to and reviewed by the examiner in conjunction with the VA examination, and the examiner must confirm that the file was reviewed. 

The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected right and left leg shin splints.  In evaluating the Veteran, the examiner should report complete range of motion findings of the lower extremities (bilateral knees and ankles).  The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups.  The examiner should also be asked to determine whether the right and/or left leg exhibits weakened movement, excess fatigability or incoordination.  These determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

5.  Schedule the Veteran for a VA cardiovascular examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the VA examination.  The examination report should indicate that the claims file was reviewed.  The VA examiner should perform any indicated studies.   The VA examiner should identify and diagnose any current heart disability, to include a heart murmur, if present, and should state an opinion as to whether a current heart disability is at least as likely as not (50 percent or greater likelihood) related to service.  

In providing the opinion, the examiner should consider the Veteran's testimony that he was diagnosed with a heart murmur upon separation from service.  

The examiner must provide complete rationales for all opinions and conclusions reached.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Review the examination report(s) to ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



